DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 & 8/31/2022 submission follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 omits “period” at the end. 
Claims are required to be written in a single sentence, see (MPEP 608.01(m))
	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 & 16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the control means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tappert et al. (US 2015/0115997).
Regarding claim 1, Tappert et al. disclose a veterinary lighting apparatus (112 of Fig 1; paragraph 52) comprising: a heat sink (214 of Fig 2; paragraph 61) on which are supported a plurality of LEDs for emitting light radiation (616a, 618a,622a etc. see Figs 2-3, 6), wherein the plurality of LEDs comprises at least one white light LED-emitter (paragraph 86); at least one blue light LED-emitter (paragraph 84); and at least one red light LED-emitter (paragraph 85) and an activation means to switch on one or more of the white and/or blue and/or red light LED-emitters (paragraphs 52 & 108).
Regarding claim 2, Tappert et al. disclose that the at least one white light LED-emitter emits radiation in the wavelength range of about 420nm to about 750nm (paragraph 86).
Regarding claim 4, Tappert et al. disclose that the at least one red light LED-emitter emits radiation in the wavelength range of about 622nm to about 780nm (paragraph 85).
Regarding claim 5, Tappert et al. disclose that the plurality of LEDs comprises a plurality of white light LED-emitters, a plurality of blue light LED-emitters and a plurality of red light LED- emitters (paragraph 79).
Regarding claim 6, Tappert et al. disclose that the veterinary lighting apparatus is a self-contained unit (see Fig 1).
Regarding claim 7, Tappert et al. disclose that the veterinary lighting apparatus comprises a three-way selection switch (paragraph 137).
 Regarding claim 8, Tappert et al. disclose that the activation means comprises a switch to switch on the at least one white light LED-emitter or the at least one blue light LED-emitter or the at least one red light LED-emitter (paragraph 137).
Regarding claim 9, Tappert et al. disclose that the heat sink comprises at least one curved surface (300) and the at least one curved surface having a plurality of ribs or protrusions (see Fig 3; paragraph 61-62).
 Regarding claim 10, Tappert et al. disclose that the heat sink comprises two pairs of four narrow protrusions separated by a pair of wide protrusions (Fig 3).
Regarding claim 11, Tappert et al. disclose that the heat sink comprises recesses between each of the narrow protrusions that are shallower than the recess between the pair of wide protrusions (Fig 3).
 Regarding claim 13, Tappert et al. disclose that the veterinary lighting apparatus comprises at least one control means to allow activation of one of the white or blue or red light LED- emitters at any one time (paragraph 108). 
Regarding claim 14, Tappert et al. disclose that the veterinary lighting apparatus comprises at least one control means to allow activation of one or more of the white, blue and/or red light LED-emitters (paragraph 108).
 Regarding claim 15, Tappert et al. disclose that at least one control means wherein the or each control means comprises a timer (paragraph 108).
 Regarding claim 16, Tappert et al. discloses that the veterinary lighting apparatus comprises at least one securing means (legs 106; Fig 1) for fixing the lighting apparatus to an animal housing or cage (in this case aquarium; see paragraph 48).
Regarding claim 17, Tappert et al. disclose that the veterinary lighting apparatus is retrofittable to an animal housing or cage (in this case aquarium; paragraphs 47-48).
 Regarding claim 19, Tappert et al. disclose an animal housing (in this case, aquarium; paragraph 48) comprising an elongate opening into which the veterinary lighting apparatus of claim 1 is fitted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tappert et al. as applied to claim 1.
Regarding claim 3, Tappert et al. fail to specifically disclose that the at least one blue light LED-emitter emits radiation wherein the wavelength range of about 430nm to about 450nm, but Tappert et al. rather disclose peak wavelength about 465nm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to optimize the wave length in the claimed range since optimization of prior art device is within the skill of art.
Regarding claim 12, Tappert et al. do not specifically disclose the apparatus has a length of between about 400mm and about 600mm and/or wherein the apparatus has a width of between about 35mm and about 55mm.
It is noted that applicant’s specific claimed dimensions do not solve any of the stated problems or yield any unexpected result that is not within the scope of the teachings applied.  Therefore, it is a matter of design choice, which a person of ordinary skill in the art would have found obvious to select such dimensions of lighting apparatus to fit proper housing.
	Regarding claim 18, Tappert et al. do not specifically disclose that the animal housing is a glass enclosure having a vinyl outer covering.
	However, it is noted that applicant’s specific claimed glass enclosure having a vinyl outer covering do not solve any of the stated problems or yield any unexpected result that is not within the scope of the teachings applied.  Therefore, it is a matter of design choice, which a person of ordinary skill in the art would have found obvious to select such glass enclosure with vinyl covering suitable for specific animal housing.
Regarding claim 20, Tappert et al. do not specifically disclose a console on an external face of the animal housing to which a three- way switch is secured.
However, it is noted that applicant’s specific claimed “console on an external face of the animal housing to which a three- way switch is secured” do not solve any of the stated problems or yield any unexpected result that is not within the scope of the teachings applied.  Therefore, it is a matter of design choice, which a person of ordinary skill in the art would have found obvious to have a console on an external face of the animal housing for securing the switch interface of the lighting apparatus.
       Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875